This action in tort for negligence is by the minor plaintiff whose father, at the time of injury, was a tenant of the defendant. In company with other children, the minor left the designated play area of the premises and entered the designated clothes drying area through the opening in the chain link fence which enclosed that area where, while playing a game similar to “tag,” her foot was caught under the fence and she fell and was injured. All of the evidence shows that the area where the minor was injured was designed and intended for use by the tenants on assigned days for the sole purpose of drying clothes. The purpose was not play. The minor was at best a licensee, to whom there was the duty to refrain only from wanton or reckless conduct, Cohen v. Davies, 305 Mass. 152, 154-155, which has neither been alleged nor proved. The defendant’s motion for a directed verdict should have been allowed.

Exceptions sustained.